IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALPHONSO JAMES, SR.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1063

RICK SCOTT, GOVERNOR,

      Appellee.

_____________________________/

Opinion filed September 22, 2016.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Alphonso James, Sr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charles J. F. Schreiber, Jr., Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.



RAY, KELSEY, and JAY, JJ., CONCUR.